EXHIBIT 23.1 Stan J.H. Lee, CPA 2160 North Central Rd Suite 209♦Fort Lee♦NJ 07024 P.O. Box 436402 ♦ San Diego ♦CA 92143-9402 619-623-7799♦Fax 619-564-3408♦stan2u@gmail.com To Whom It May Concerns: The firm of Stan J.H. Lee, Certified Public Accountants,consents to the inclusion of our report ofMay 18,2012,on the audited financial statements ofCapsource Fund 1 LLP.as of April 30, 2012 and for the period from April 18,2012 to April 30, 2012 ended in any filings that are necessary now or in the near future with the U.S. Securities andExchange Commission. The firm also consents to being deemed as expert in connection with this filing. Very truly yours, /s/ Stan J.H. Lee, CPA Stan J.H. Lee, CPA May 18, 2012 Registered with the Public Company Accounting Oversight Board Member of New Jersey Society of Certified Public Accountants Registered with Canadian Public Accountability Board
